PHILLIPS, Judge.
This appeal does not involve the plaintiff, whose claim for rents allegedly owed by the original defendants for leasing 147 of plaintiff’s television sets for use in their hotel at Wrightsville Beach is still pending. The appellants’ appeal is from an order of summary judgment dismissing their claim that in buying their hotel on 22 January 1987 the third-party defendants agreed to assume their obligations under the lease with plaintiff.
Though not raised by the parties, the appeal is unauthorized and we dismiss it upon our own motion. The appeal is premature because it is from an interlocutory order that does not affect a substantial right that may suffer injury if appeal is delayed until final judgment is entered. G.S. 1-277; G.S. 7A-27; Veazey v. City of Durham, 231 N.C. 357, 57 S.E.2d 377, reh’g denied, 232 N.C. 744, 59 S.E.2d 429 (1950). Since the appellants’ liability to the plaintiff has not been established, they have no need of the appellees’ indemnity now and may never need it. The time to pursue their appeal from the order denying their claim for indemnity is not now, but after the need for such indemnity has been established. Our function as an appellate court is not to determine idle, speculative questions of no immediate benefit to anyone.
*131Appeal dismissed.
Judges ORR and GREENE concur.